Citation Nr: 0832714	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-38 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who retired in September 2001 
after 20 years of active duty.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from March and 
July 2003 rating decisions by the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2008, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.  At the hearing the veteran submitted 
additional evidence. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The veteran's service treatment records show that in June 
1995, he was involved in a motor vehicle accident, resulting 
in multiple injuries to include to his knees.  He 
particularly complained of right leg pain.  X-rays of the 
right knee showed normal knee with tripartite patella and no 
evidence of fracture.  A February 2000 physical profile 
record reflects that the veteran was placed on permanent 
profile due to chronic knee, back and ankle pain secondary to 
arthritis.  

On December 2002 VA examination of the knees, the diagnosis 
was bilateral retropatellar pain syndrome (RPPS), no 
degenerative changes, with mild to moderate functional 
impairment.  The examiner did not opine as to whether such 
diagnosis was a chronic disability, or was such related to 
the veteran's service.

On January 2003 (i.e., postservice) orthopedic consultation 
at the Madigan Army Medical Center, the veteran related that 
he had experienced bilateral knee pain; right greater than 
left, for several years.  He noted the 1995 accident in 
service.     X-rays were interpreted as showing what appeared 
to be an old longitudinal fracture on the lateral aspect of 
the right side of the patella.  The impression was persistent 
right knee pain with radiographic evidence of old fracture.  

The record reflects that a July 2003 rating decision denied 
the veteran's claim for TDIU.  He filed a timely notice of 
disagreement with the denial in February 2004; a statement of 
the case (SOC) was issued on September 27, 2004; and he 
timely filed a substantive appeal, in November 4, 2004.  A 
schedular 100 percent rating, was assigned for the veteran's 
service connected disabilities effective in July 2005.  
Apparently, this award was considered as rendering the TDIU 
claim moot, as TDIU was not included as an issue in the 
certification of the appeal to the Board in June 1008.  
[Notably the veteran's representative's November 2007 
statement "In Lieu of VA Form 646" did not address the 
matter of TDIU.]  At the August 2008 videoconference hearing, 
it was agreed that the issue on appeal was service connection 
for a bilateral knee disability; the matter of TDIU was not 
addressed.  

A statement by the veteran's representative submitted at the 
RO on the day of the videoconference hearing and subsequently 
forwarded to the Board asserts that he is still pursuing the 
matter of entitlement to TDIU for the purpose of an earlier 
effective date for total compensation.  In essence, it is 
argued that because of effective date matters, the assignment 
of a schedular 100 percent rating did not render the TDIU 
claim moot.  The Board agrees with this assessment.  Because 
of various procedural deficiencies, the claim for TDIU is not 
ripe for Board review.  For example, the veteran has 
submitted extensive evidence since the September 2004 SOC in 
the matter of TDIU, none of which was addressed in a 
supplemental SOC (SSOC).  Furthermore, the matter of 
entitlement to TDIU is inextricably intertwined with the 
claim of service connection for a bilateral knee disability, 
which is pending.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
orthopedic examination of the veteran to 
determine the nature and likely etiology 
of his bilateral knee disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
specifically note the STRs which show the 
veteran sustained a right knee injury in 
an automobile accident, and that he was 
placed on profile in February 2000 (for 
disabilities which included of the knees).  
The examiner should prepare an opinion 
responding to the following questions:

(a) Does the veteran have a chronic 
disability of the knees?  If so, please 
identify such disability(ies) (i.e., by 
medical diagnosis).

(b) Was a chronic knee disability 
manifested in service?

(c) If the current diagnoses for the 
veteran's knee include retropatellar pain 
syndrome (which was diagnosed in December 
2002), is such a chronic acquired 
disability? 

(d) For each knee disability currently 
diagnosed, (i) When was such disability 
initially manifested, as shown by the 
record (ii) Is the disability at least as 
likely as not (i.e. 50% or better 
probability) related to the veteran's 
complaints and injury noted in service? 

The examiner should explain the rationale 
for all opinions given, and is 
specifically asked to comment on the 
January 2003 X-ray findings of old right 
knee fracture (in light of the allegation 
that such injury occurred with the 1995 
accident, and that the X-ray at that time 
was interpreted as normal).  

2.  The RO should then readjudicate the 
veteran's claim of service connection for 
a bilateral knee disability.  The RO 
should also review the entire record; 
arrange for any further development 
suggested by the additional records 
received as they pertain to the TDIU 
claim; and readjudicate the claim for TDIU 
(and specifically the veteran's 
entitlement to such benefit prior to July 
2005).  If either claim remains denied, 
the RO should issue an appropriate SSOC 
and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

